DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1–21 is/are pending.
Claim(s) 1–9, 20, and 21 is/are pending.
Claim(s) 10–19 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2021 was filed after the mailing date of the final Office Action on 06 November 2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical separation elements of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1–9, 20, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a UV-curable adhesive in contact with the cold plate and the lower side of each of the energy storage cells." It is unclear if the UV-curable adhesive is cured in the battery module or only possesses the capability to be cured.
Claims 2–9 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a UV-curable adhesive in contact with the cold plate and the lower side of each of the energy storage cells." It is unclear if the UV-curable adhesive is cured in the battery module or only possesses the capability to be cured.
Claim 21 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 21 is also indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5–7, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN 106935758 A; see English language equivalent, US 2019/0386356 A1; hereinafter Jiang).
Regarding claim 1, Jiang discloses a battery module, comprising:
energy storage cells (100, [0046]),
each of the energy storage cells (100) having an upper side and a lower side (Fig. 3, [0046]),
wherein the energy storage cells (100) are arranged in a pattern with each energy storage cell (100) being spaced apart from one another (Fig. 8, [0058]), and
wherein the upper sides of each of the energy storage cells (100) are adjacent to one another (Fig. 3, [0046]);
a cold plate (601) comprising a transparent material (see transparent PC material, [0054]); and
a UV-curable adhesive (see UV glue, [0054]) in contact with the cold plate (601) and the lower side of each of the energy storage cells (100, [0054]).
Regarding claim 2, Jiang discloses all claim limitations set forth above and further discloses a battery module:
wherein the transparent material comprises a derivative of polycarbonate (see transparent PC material, [0054]).
claim 5, Jiang discloses all claim limitations set forth above and further discloses a battery module:
wherein the cold plate (601) is the transparent material (see transparent PC material, [0054]).
Regarding claims 6 and 7, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein a cure time of the UV-curable adhesive is between about three seconds to about five seconds; and
wherein a wavelength of UV light that cures the UV-curable adhesive is between about 355 nm to about 375 nm.
However, said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the battery module as recited in claims 6 and 7 is the same as the battery module disclosed by Jiang, as set forth above, the claim is unpatentable even though Jiang does not explicitly disclose the cure time or the wavelength.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 20
energy storage cells (100, [0046]),
each of the energy storage cells (100) having an upper side and a lower side (Fig. 3, [0046]),
wherein the energy storage cells (100) are arranged in a pattern with each energy storage cell (100) being spaced apart from one another (Fig. 8, [0058]), and
wherein the upper sides of each of the energy storage cells (100) are adjacent to one another (Fig. 3, [0046]);
a cold plate (601) comprising a transparent material (see transparent PC material, [0054]); and
a UV-curable adhesive (see UV glue, [0054]) in contact with the cold plate (601) and the lower side of each of the energy storage cells (100, [0054]).

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5–7, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2016/0301117 A1, hereinafter Tyler) in view of Mun et al. (WO 2016/204409 A1; see English language equivalent, US 2018/0175468 A1, hereinafter Mun).
Regarding claims 1, 2, and 5, Tyler discloses a battery module (28, [0029]), comprising:
energy storage cells (44, [0034]),
each of the energy storage cells (44) having an upper side (62) and a lower side (74, [0034]),
wherein the energy storage cells (44) are arranged in a pattern with each energy storage cell (44) being spaced apart from one another (Fig. 4, [0034]), and
wherein the upper sides (62) of each of the energy storage cells (44) are adjacent to one another (Fig. 4, [0034]);
a cold plate (80, [0040]); and
a UV-curable adhesive (78, [0062]) in contact with the cold plate (80) and the lower side (74) of each of the energy storage cells (44, [0040]).
Tyler does not explicitly disclose:
the cold plate comprises a transparent material;
wherein the transparent material comprises a derivative of polycarbonate.
wherein the cold plate is the transparent material.
Mun discloses a battery module (100, [0039]) comprising a cold plate (120, [0040]), the cold plate (120) comprises a transparent material that is a derivative of polycarbonate (see PC resin, [0057]), wherein the cold plate (120) is the transparent material (FIG. 2, [0054]) to reduce the weight of the battery module (see weight reduction,  [0009]). Tyler and Mun are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cold plate of Tyler with the transparent material of Mun in order to reduce the weight of the battery module.
Regarding claims 6 and 7, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein a cure time of the UV-curable adhesive is between about three seconds to about five seconds; and
wherein a wavelength of UV light that cures the UV-curable adhesive is between about 355 nm to about 375 nm.
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the battery module as recited in claims 6 and 7 is the same as the battery module disclosed by modified Tyler, as set forth above, the claim is unpatentable even though modified Tyler does not explicitly disclose the cure time or the wavelength.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 21, modified Tyler discloses all claim limitations set forth above and further discloses a battery module:
wherein the cold plate (80) transfers thermal energy to each of the energy storage cells (44, [0049]).
Regarding claim 20, Tyler discloses an energy storage device (28, [0029]), comprising:
energy storage cells (44, [0034]),
each of the energy storage cells (44) having an upper side (62) and a lower side (74, [0034]),
wherein the energy storage cells (44) are arranged in a pattern with each energy storage cell (44) being spaced apart from one another (Fig. 4, [0034]), and
wherein the upper sides (62) of each of the energy storage cells (44) are adjacent to one another (Fig. 4, [0034]);
a cold plate (80, [0040]); and
a UV-curable adhesive (78, [0062]) in contact with the cold plate (80) and the lower side (74) of each of the energy storage cells (44, [0040]).
Tyler does not explicitly disclose:
the cold plate comprises a transparent material;
Mun discloses a battery module (100, [0039]) comprising a cold plate (120, [0040]), the cold plate (120) comprises a transparent material (see PC resin, [0057]) to reduce the weight of the battery module (see weight reduction, [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cold plate of Tyler with the transparent material of Mun in order to reduce the weight of the battery module.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 106935758 A; see English language equivalent, US 2019/0386356 A1) as applied to claim(s) 2 above, and further in view of Sung (US 2014/0134411 A1).
Regarding claims 3 and 4, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the transparent material further comprises a ceramic; and
wherein the transparent material further comprises aluminum nitride.
Sung discloses a transparent material comprising a derivative of polycarbonate and a ceramic (see AlN, [0024]) or aluminum nitride (see AlN, [0024]) to reduce damage due to abrasion and scratching of the transparent material while maintaining the light transmittance (see .

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2016/0301117 A1) in view of Mun (WO 2016/204409 A1; see English language equivalent, US 2018/0175468 A1) as applied to claim(s) 2 above, and further in view of Sung (US 2014/0134411 A1).
Regarding claims 3 and 4, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the transparent material further comprises a ceramic; and
wherein the transparent material further comprises aluminum nitride.
Sung discloses a transparent material comprising a derivative of polycarbonate and a ceramic (see AlN, [0024]) or aluminum nitride (see AlN, [0024]) to reduce damage due to abrasion and scratching of the transparent material while maintaining the light transmittance (see AlN, [0025]). Jiang and Sung are analogous art because they are directed to devices including transparent materials. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the transparent material of Jiang with the aluminum nitride of Sung to reduce damage due to abrasion and scratching of the transparent material while maintaining the light transmittance.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 106935758 A; see English language equivalent, US 2019/0386356 A1) as applied to claim(s) 2 above, and further in view of Shin et al. (WO 2018/34383 A1; see English language equivalent, US 2018/0375077 A1; hereinafter Shin).
Regarding claims 8 and 9, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the UV-curable adhesive comprises mechanical separation elements positioned between the cold plate and each of the energy storage cells; and
wherein a first surface of the cold plate is closest to the energy storage cells, and
wherein the UV-curable adhesive continuously covers an entirety of the first surface of the cold plate this is between each of the energy storage cells.
Shin discloses a battery module comprising an adhesive (N) in contact with a cold plate (200) and an energy storage cell (100, [0078]), wherein the adhesive (N) comprises mechanical separation elements (K) positioned between the cold plate (200) and the energy storage cell (100, [0126]); and wherein a first surface of the cold plate (200) is closest to the energy storage cell (100, [0076]), and wherein the adhesive (N) continuously covers an entirety of the first surface of the cold plate (200) this is between the energy storage cell (100, [0117]) to improve the heat dissipation efficiency ([0030]–[0033]). Jiang and Shin are analogous art because they are directed to battery thermal management. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to configure the UV-curable adhesive of Jiang as taught by Shin in order to improve the heat dissipation efficiency.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2016/0301117 A1) in view of Mun (WO 2016/204409 A1; see English language equivalent, US 2018/0175468 A1) as applied to claim(s) 2 above, and further in view of Shin et al. (WO 2018/34383 A1; see English language equivalent, US 2018/0375077 A1; hereinafter Shin).
Regarding claims 8 and 9, Jiang discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the UV-curable adhesive comprises mechanical separation elements positioned between the cold plate and each of the energy storage cells; and
wherein a first surface of the cold plate is closest to the energy storage cells, and
wherein the UV-curable adhesive continuously covers an entirety of the first surface of the cold plate this is between each of the energy storage cells.
Shin discloses a battery module comprising an adhesive (N) in contact with a cold plate (200) and an energy storage cell (100, [0078]), wherein the adhesive (N) comprises mechanical separation elements (K) positioned between the cold plate (200) and the energy storage cell (100, [0126]); and wherein a first surface of the cold plate (200) is closest to the energy storage cell (100, [0076]), and wherein the adhesive (N) continuously covers an entirety of the first surface of the cold plate (200) this is between the energy storage cell (100, [0117]) to improve the heat dissipation efficiency ([0030]–[0033]). Jiang and Shin are analogous art because they are directed to battery thermal management. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to configure the UV-curable adhesive of Jiang as taught by Shin in order to improve the heat dissipation efficiency.

Response to Arguments
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive.
Applicants argue the UV-curable adhesive 235 is shown between the surface of the cold plate 230 and the cells 108 and a UV-curable adhesive 435 is shown between the bottom surface of the cells 108 and the cooling plate 430 (P7/¶3). The drawings are objected to for not showing every feature of the invention specified in the claims. Claim 8 recites "mechanical separation elements positioned between the cold plate and each of the energy storage cells." Paragraph [0035] states "the adhesive 235 can include mechanical separation elements (not shown) positioned between the cold plate 230 and each of the cells 108." Emphasis added. Paragraph [0052] also states "the UV-curable adhesive 435 may include mechanical separation elements embedded therein (e.g., beads, etc.)." The drawings do not illustrate beads or any type of mechanical separation elements. Therefore, the UV-curable adhesive 235 shown between the surface of the cold plate 230 and the cells 108 and a UV-curable adhesive 435 shown between the bottom surface of the cells 108 and the cooling plate 430 do not show the mechanical separation elements of claim 8.
Applicants argue paragraphs [0035] and [0052] of the specification as originally-filed describes the mechanical separation elements (P7/¶3). The drawings are objected to for not showing every feature of the invention specified in the claims. Claim 8 recites "mechanical separation elements positioned between the cold plate and each of the energy storage cells." Paragraph [0035] states "the adhesive 235 can include mechanical separation elements (not shown) positioned between the cold plate 230 and each of the cells 108." Emphasis added. 
Applicants argue a person of ordinary skill in the art at the time the invention was made would have had a proper understanding of the invention upon reading the specification and drawings as originally filed (P7/¶4). The drawings were not objected to because a person of ordinary skill in the art at the time the invention was made would have had a proper understanding of the invention upon reading the specification and drawings as originally filed. 37 CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Mechanical separation elements are specified in the claims and are not shown in the drawings. Therefore, a person of ordinary skill in the art at the time the invention was made would have understood in order for the drawings to comply 37 CFR 1.83(a) the mechanical separation elements must be shown in the drawings because they are specified in the claims.
Applicants argue detailed illustration of the UV-curable adhesive comprising mechanical separation elements positioned between the cold plate and each of the energy storage cells is not necessary to comply with 37 CFR 1.83(a) (P8/¶1). Claim 8 recites "mechanical separation elements positioned between the cold plate and each of the energy storage cells." Paragraph [0035] states "the adhesive 235 can include mechanical separation elements (not shown) positioned between the cold plate 230 and each of the cells 108." Emphasis added. Paragraph [0052] also states "the UV-curable adhesive 435 may include mechanical separation elements embedded therein (e.g., beads, etc.)." The drawings do not illustrate beads or any type of mechanical separation elements. 37 CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Mechanical 
Applicants argue the term "UV-curable adhesive" is properly described in the specification that a person of ordinary skill in the art would understand that the claim language particularly points out and distinctly claims the subject matter which the inventor or a joint inventor regards as the invention (P8/¶4). Paragraph [0014] describes the term "UV-curable" and paragraph [0091] describes the term "UV-curable." The descriptions of "UV-curable" in paragraph [0014] and [0091] are different. Paragraph [0014] appears to indicate that "UV-curable adhesive" encompasses an adhesive that is in an uncured state or a cured state. However, paragraph [0091] appears to indicate that "UV-curable adhesive" encompasses that has been treated with UV and in a cured state. Therefore, the term "UV-curable adhesive" is not properly described in the specification that a person of ordinary skill in the art would understand that the claim language particularly points out and distinctly claims the subject matter which the inventor or a joint inventor regards as the invention.
Applicants argue a person of ordinary skill in the art would understand and appreciate a bracket cannot be said to disclose a cold plate because a bracket has very different functionality from and a very different configuration than a cold plate (P10/¶2). The instant application describes a cold plate having same or similar shapes as prior art cold plates. Hongo (US 2016/0118633 A1) discloses cold plates have the same shape as bracket 601 (Fig. 1, [0043]). Jiang discloses the bracket is composed of a transparent polycarbonate (see transparent PC material, [0054]). Polycarbonate is suitable material for cold plate (e.g., [0055], [0057] of US 
Applicants argue the assembly supporting device 300 does not contact any lower side of each of energy storage cells (P10/¶3). The assembly supporting device 300 was not cited in the Office Action as illustrating the claimed cold plate. It is noted that the features upon which applicant relies (i.e., the cold plate includes an integrated liquid cooling module) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Bracket 601 was cited in the Office Action as illustrating the claimed cold plate. The instant application describes a cold plate can having same or similar shapes as prior art cold plates. Hongo (US 2016/0118633 A1) discloses cold plates have the same shape as bracket 601 (Fig. 1, [0043]). The bracket 601 contacts a lower side of each of the energy storage cells (Fig. 8, [0054]). Therefore, the bracket 601 contacts a lower side of each of energy storage cells.
Applicants argue Sung does not show or suggest "energy storage cells, each of the energy storage cells having an upper side and a lower side … and a UV-curable adhesive in contact with the cold plate and the lower side of each of the energy storage cells" (P11/¶5). Note that while Sung does not disclose all the features of the present claimed invention, Sung is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely transparent materials including aluminum nitride, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Shin does not show or suggest "energy storage cells, each of the energy storage cells having an upper side and a lower side … and a UV-curable adhesive in contact with the cold plate and the lower side of each of the energy storage cells" (P13/¶1). Note that while Shin does not disclose all the features of the present claimed invention, Shin is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely mechanical separation elements, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue claim 21 is allowable because it recites all the limitations of an allowable claim (P13/¶3). Claim 1 is not allowable as detailed above.
Applicants argue claim 10 is allowable because it recites all the limitations of an allowable claim (P13/¶5). Claim 1 is not allowable as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725